Citation Nr: 1804343	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO. 11-18 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as secondary to a service-connected left shoulder disability.

2.  Entitlement to service connection for a neurological disorder of the upper extremities, to include carpal tunnel syndrome (CTS), claimed as secondary to a service-connected left shoulder disability.

3.  Entitlement to a rating in excess of 20 percent for residuals of a left (minor) shoulder dislocation.  

4.  Entitlement to a rating in excess of 70 percent for a mood disorder.  


ORDER

Service connection for a left knee disorder is granted. 

Service connection for a neurological disorder of the upper extremities is denied. 

A rating in excess of 20 percent for residuals of a left (minor) shoulder dislocation is denied.

A rating in excess of 70 percent for a mood disorder is denied.


FINDINGS OF FACT

1. A left knee disorder is related to a service-connected disability. 

2. The currently-diagnosed CTS is not related to service and is not related by causation or permanent worsening to a service-connected disability or disabilities. 

3. For the entire period on appeal, a left shoulder disability has been manifested by subjective complaints of painful motion, weakness, fatigue, and lack of coordination; objective findings include weakened motion with range of motion that has consistently exceeded 25 degrees from the side.

4. For the entire period on appeal, a psychiatric disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not more nearly approximated total occupational and social impairment. 


CONCLUSIONS OF LAW

1. A left knee disorder is proximately due to, a result of, a service-connected disability. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2. A neurological disorder of the upper extremities was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3. The criteria for a rating in excess of 20 percent for the service-connected left shoulder disability have not been met for any period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2017).

4. The criteria for a rating in excess of 70 percent for a mood disorder have not been met for any period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, DC 9435 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty service from February 1974 to January 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the RO in Newark, New Jersey.  In July 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In May 2014, the Board remanded these issues for additional development. The appeal has since been returned to the Board for further appellate action. The Board also remanded a claim of entitlement to service connection for erectile dysfunction and a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), issues on appeal at that time. Those claims were subsequently granted in full by the RO and are no longer on appeal. 

Next, in July 2010, the Veteran submitted a notice of disagreement (NOD) with a denial of a clothing allowance. The Board remanded the claim for issuance of a statement of the case (SOC) in May 2014; however, as that claim is handled by a different agency of original jurisdiction (AOJ), if perfected, it will be addressed in a separate decision. The AOJ (VHA) has acknowledged receipt of the NOD and the appeal has been entered into VA's appeal tracking system. Accordingly, there are no further duties to comply with Manlincon v. West, 12 Vet. App. 238 (1999).

Further, the Veteran submitted an NOD in December 2017 regarding the November 2017 denial of service connection for sleep apnea. The RO has acknowledged receipt of this NOD and has entered the appeal into VA's appeal tracking system. Accordingly, there are no additional duties to comply with Manlincon with respect to this claim. 

Finally, additional medical evidence was received in January 2018, which states that the Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation since at least 2008. TDIU is currently in effect since July 31, 2009, which is the effective date for the grant of service connection for his psychological disability and is the date of claim regarding the rating for the left shoulder disability. Accordingly, an earlier effective date for TDIU is not a component of either rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran is also advised that this evidence does not meet the standards of an intent to file (§ 3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a). The RO should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. §§ 1110, 1131. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Left Knee

Service treatment records reveal no complaint, treatment, or diagnosis pertinent to the left knee. The Veteran does not contend the condition was incurred in service. He contends that he fell on stairs because he could not hold-on to the railing, due to his service-connected left shoulder disability. At the Board hearing he testified that: "trying to go down the stairs, [I ]slipped, grabbed the banister. My hand was too weak to hold on and I just slipped about five stairs all the way down and just completely busted me up for a minute." He testified that his knee swelled after the injury. 

The Board requested a medical nexus opinion in its May 2014 remand. The April 2016 examiner provided a current diagnosis of arthritis; however, the examiner could not provide a nexus opinion without resorting to speculation. The examiner did not provide reasoning compliant with the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010). Nonetheless, there is competent evidence to relate a current left knee disorder to a service-connected disability. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, the Veteran has related the onset of chronic knee pain and swelling directly to a concurrent knee injury. Moreover, his account of falling is corroborated in the clinical record. He sought treatment after the fall in September 2010, and reported an injury to his left knee at that time. 

In sum, the competent evidence relates a left knee injury with residual disability to a service-connected disability. With resolution of all reasonable doubt in favor of the Veteran, service connection for a left knee disorder is warranted. 

Neurological Disorder of Upper Extremities

Service treatment records reveal no complaint, treatment, or diagnosis pertinent to CTS or other neurological impairment of the upper extremities. When examined at service separation in December 1975, the Veteran's upper extremities and neurological system were clinically normal and he was assigned a physical profile rating of U-1. 

The U stands for upper extremities. This factor of the physical profile rating concerns the hands, arms, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. The rating of "1" indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35. The Report of Medical History at service separation in December 1975 reveals the Veteran's statement that he had no history of, or current, neuritis. 

After service, the first record of treatment for neurological complaints of the upper extremities comes in an October 1993 clinical note, which reveals that cervical strain syndrome with cervical radiculopathy was thought to be the likely cause but weakness and paresthesias suggested it was possibly electro-diagnostic. A November 1993 electro-diagnostic report reveals electrical evidence of compromise of the motor and sensory fibers of the left median nerve at the wrist. A February 1994 clinical note includes an assessment of moderate CTS of the bilateral wrists. 

A May 2005 medical opinion stated that the Veteran's median neuropathy was less likely as not caused by his dislocated left shoulder. An October 2009 Physical Medicine Rehabilitation note reveals his account that, over the prior 2-3 years, he noted worsening of his left shoulder pain, originating in the posterior shoulder/upper trapezius and radiating into the distal left arm. He also noted intermittent numbness and paresthesias in the right hand. A motor nerve study, sensory nerve study, and EMG were conducted. 

There was electro-diagnostic evidence of moderate left-sided median mononeuropathy across the wrist, consistent with the clinical diagnosis of CTS. There was also electro-diagnostic evidence of mild right-sided median mononeuropathy across the wrist consistent with the clinical diagnosis of CTS. There was no electro-diagnostic evidence of a left-sided cervical radiculopathy or large fiber peripheral polyneuropathy. 

The report of an October 2010 VA examination reveals the Veteran's complaint of 
tingling numbness and paresthesias of both hands, mostly in the left hand, off and on for the last few years. The examiner noted that the Veteran reported numbness of the left hand also in service, but in looking at the service treatment records, there was no evidence of carpal tunnel symptoms or CTS detected in the record. There was no test done at that time for CTS. The examiner opined that it was less likely as not that the current CTS in both hands was related to service. The rationale was the lack of evidence of symptoms in service. 

A February 2012 surgery outpatient note reveals the Veteran's account that numbness and tingling began 2 years previous, which was followed by an onset of pain approximately 1 year previous.  

The report of a December 2016 VA examination reveals the diagnosis of CTS. The Veteran stated that he developed pain and numbness in the left hand over the past 6 years and was diagnosed with CTS. He stated that he slept on his left shoulder at night, which caused pain in his left wrist. The condition had progressed with pain and weakness in both hands, left more than right. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left shoulder, and was not at least as likely as not aggravated beyond its natural progression by the left shoulder. The rationale was that, while CTS with median nerve entrapment can cause pain in the shoulder, elbow and neck, it is rare to assume the reverse.

The Veteran has submitted articles detailing the potential causes of CTS. One such article submitted in November 2010 notes that repetitive activities that keep the elbow bent, such as typing, or holding a tennis racket, are likely causes. Leaning on the elbows for prolonged periods or keeping the arms curled up at night "may" also be culprits. An injury that involves a blow to the elbow can cause swelling that pinches the nerve. 

After a review of all of the evidence, while the Veteran has median neuropathy or CTS as a bilateral condition, it is not related to service and is not related to a service-connected left shoulder disability or any other service-connected disability. His statements and testimony regarding onset have been inconsistent. While he has at times contended that he incurred CTS in service, he has generally reported onset of symptoms after service. Indeed, he related on several occasions to treatment providers that his neurological symptoms started after service and were gradual, starting with the left hand, and then progressing to the right hand. To the extent of his assertions of in-service onset, the contemporaneous normal clinical findings and physical profile rating at service separation to be more persuasive, as well as his contemporaneous denial of neuritis. 

Further, there is no medical opinion relating CTS to service or to a service-connected disability. Unlike the situation with the left knee, which the Board found capable of lay observation, the evidence does not establish onset of symptoms concurrent with any specific injury. Relating a current diagnosis of a neurological disorder such as CTS to the remote injury in service, or relating the disorder to the service-connected left shoulder by means of postural changes, such as sleeping on top of his hands, overuse of the right hand to compensate for the left shoulder, or nerve compression at the left shoulder, is not the equivalent of relating a broken bone to a concurrent injury to the same body part. Such an opinion requires specialized medical knowledge and is not capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed CTS and a service-connected disability, either by means of causation or aggravation.

With regard to medical treatise evidence, such evidence "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical text evidence submitted by the Veteran is not accompanied by the medical opinion of a medical professional. Additionally, it fails to demonstrate with any degree of certainty a relationship between the Veteran's service-connected left shoulder dislocation and the incurrence of aggravation of bilateral CTS. For these reasons, the medical text evidence does not contain the specificity to constitute competent evidence of the claimed medical nexus.

In sum, the Veteran's neurological impairment of the bilateral upper extremities is due to CTS of the bilateral upper extremities, which is not related to service and is not related by causation or permanent worsening to a service-connected disability or disabilities. Therefore, service connection for a neurological disorder of the upper extremities is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Left Shoulder

In April 1976, the RO granted service connection for dislocation, left shoulder (minor), assigned a rating of 0 percent, and assigned an effective date of January 10, 1976. In December 1992, the RO increased the rating to 20 percent, effective September 3, 1992. The current appeal arises from a claim of entitlement to an increased rating received at the RO on December 31, 2009. 

DC 5201 pertains to limitation of motion of the shoulder. A rating of 40 percent for the major arm (30 percent minor) is assigned where motion is limited to 25 degrees from the side. A rating of 30 percent for the major arm (20 percent minor) is assigned where motion is limited to midway between the side and shoulder level. A rating of 20 percent for either arm is assigned where motion is limited to shoulder level.. 

A December 2009 Physical Therapy note reveals active range of motion of the left shoulder to 70 degrees, and abduction to 90 degrees. Passive flexion was to 75 degrees and abduction to 105 degrees. Pain was present with active range of motion. A July 2009 VA Primary Care Note reveals shoulder pain was intermittent since the initial injury, but in the prior 2 years, he reported more pain to the region, and it was more constant. He was feeling pain in the shoulder with radiation to the left hand. He denied any pain at the time of examination. He reported numbness to the hands, bilaterally, and associated weakness of the hands. He reported that shoulder abduction would bring on the most pain and it felt like his shoulder was "crumbling." Shoulder range of motion was very limited secondary to exquisite pain, but was measured to around 60-70 degrees in all planes. 

The report of a January 2010 VA examination reveals the Veteran's complaint that pain was aggravated with overhead use. He reported no incapacitating episodes or flare-ups, and no problem with repetitive use. Forward flexion was measured to 170 degrees. Abduction was measure to 160 degrees. All motion was painful. Muscle strength was 5-/5. There was no additional limitation of function due to pain, fatigue, or lack of endurance after repetitive motion. An August 19, 2009, VA Occupational Therapy Note reveals active flexion to 44 degrees compared to 100 degrees on the right; active abduction was to 50 degrees compared to 100 degrees on the right. A September 2009 Physical Medicine Rehabilitation note reveals limited motion due to poor effort and pain, with flexion and abduction measured to 80 degrees. 

A December 1, 2009, Physical Medicine Rehabilitation note reveals active flexion and abduction to 90 degrees compared with 180 on the right. Passive range of motion was to 110 degrees on flexion and 100 degrees on abduction, compared with 180 degrees on the right. A January 2010 Buddy Statement attests to the Veteran's complaint of pain in his left shoulder. He is unable to go to the store without assistance with lifting bags. Several statements received in October 2012 attest to the Veteran's deterioration in left shoulder condition since service. 

A January 2010 Occupational Therapy note reveals flexion measure to75 degrees and abduction measured to 70 degrees. A March 2010 Physical Medicine Rehabilitation Outpatient note reveals left shoulder active range of motion was significantly decreased in abduction to 90 degrees and forward flexion to 85 degrees. An April 22, 2010, Physical Medicine Rehabilitation note reveals active range of motion on the left was significantly decreased in abduction to 85 degrees and forward flexion to 90 degrees. Passive range of motion in abduction was to 90 degrees and forward flexion was to 95 degrees. 

A May 2010 clinical note reveals flexion was measured passively to 120 degrees and actively to 80-90 degrees. Abduction was measured to 140 degrees passively and 100 degrees actively. An August 2010 Physical Medicine Rehabilitation note reveals flexion measured to 95 degrees, limited by pain. Abduction was measured to 80 degrees, limited by pain. A March 2012 VA Orthopedic Clinic note reveals active motion to 30 degrees but passive motion to 80 degrees. 

A July 2013 clinical note reveals the examiner spent a lot of time with the Veteran trying to explain the importance of allowing a comprehensive examination. He was very reluctant to allow passive movement of his arm and refused to actively move it. He told the examiner that his "lawyer told me not to let a dr move my arm if it hurts." His pain was out of proportion to what the examiner expected. 

After a review of all of the evidence, a rating in excess of 20 percent is not warranted. The evidence does not establish that the range of motion of the left shoulder has ever been so limited as is required for a 30 percent rating. The Veteran has described painful motion, weakness, fatigue, and lack of coordination; however, these are symptoms that are associated with any musculoskeletal disability. Functional loss for such disabilities may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Although pain and other symptoms may cause a functional loss, they do not themselves constitute functional loss. Mitchell, 25 Vet. App. at 37. 

In addition, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion. See also Burton v. Shinseki, 25 Vet. App. 1 (2011). However, he is already receiving a compensable evaluation. Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

With respect to the shoulder, factors such as excursion, coordination, speed, and endurance are measured by range of motion testing. Strength is measured by strength testing. In this case, range of motion and strength testing have been conducted, and the results to do not substantiate such functional loss as would permit a higher rating than currently assigned. 

Accordingly, the Board concludes that a higher rating is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Psychiatric Disability

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). 38 C.F.R. §§ 4.125, 4.130. During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-5). The DSM-5 eliminated the Global Assessment of Functioning (GAF) scores used in the DSM-IV. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM. See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The current appeal arises from a claim of entitlement to service connection received at the RO on July 31, 2009. In September 2009, the RO granted service connection for a mood disorder, assigned a rating of 30 percent under DC 9435, and assigned an effective date of July 31, 2009. In a November 2012 rating decision, the RO assigned an increased rating of 70 percent, effective July 31, 2009.

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, DC 9411.

The Veteran's level of impairment has been assessed during several VA examinations, private examinations, and in VA outpatient Clinical Notes. An August 2009 VA Mental Health Note reveals an assessment of mild depression. A GAF score of 65 was assigned. The Veteran was alert and oriented, as well as rational and relevant. His mood was mildly depressed but affect was good as were insight and judgement. There was no suicidal ideation or homicidal ideation  elicited. A January 2010 VA Mental Health examination simply states that there was no change since an August 2009 evaluation. A GAF score of 59 was assigned.

A January 2010 buddy statement attests to the Veteran's moody, unhappy, and snappy attitude, as well as confusion. A statement received in October 2010, but dated August 5, 2010, attests to the Veteran's mood swings from happy to angry. The Veteran was described as agitated, and at times, tearful. He does not like to be around people. 

A October 2014 evaluation by the Social Security Administration (SSA) reveals the Veteran's mood was moderately depressed, affect was moderately restricted, his voice was atonal and tearful at times, his stream of verbalized thoughts was coherent, with no indication of a thought disorder or psychosis. There was no indication or report of flight of ideas or looseness of associations. Verbalized thought content showed no evidence of unusual preoccupations, obsessions, bizarreness, delusions, ideas of reference, or paranoid ideation. Past or current experience of perceptual disturbances including auditory, visual, and olfactory hallucinations was denied. Mild cognitive impairment was assessed. He was oriented to person, place, and time. A GAF score of 65 was assigned 

The report of a November 2014 VA examination reveals the Veteran's complaint of depressed mood, irritability, as well as some attention and concentration difficulties. He was fully alert and oriented. He denied suicidal ideation or homicidal ideation. He had symptoms including a depressed mood,  anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

Regarding the mental disorder criteria, the examiner opined that there was occupational and social impairment with reduced reliability and productivity. The examiner assessed moderate major depressive disorder and found that his symptoms would not preclude employment. 

The report of a November 2015 Vocational Assessment submitted by the Veteran reveals his account that he isolates himself because he is irritable and does not get along with people. He explained that some of his friends have told him that they do not want him to visit because he becomes agitated and starts arguments. He indicated that he does not like crowds and he lived alone. He rarely left home and stated that he tried to get someone to accompany him to the store in case he has a panic attack and needed to leave. 

He described frequent panic attacks, at least weekly. He indicated that he will wake up out of a nightmare with a panic attack and has to turn the television on and try to get his mind off the nightmare in order to calm down. Other attacks occur when he is around crowds of people. The Veteran indicated that these attacks feel like he cannot breathe and he has to leave the area. The consultant assessed that the Veteran's service-connected disabilities and subsequent limitations had resulted in an inability to attend to basic work functions, and resulted in him being unable to maintain gainful employment since 2008.

The report of an April 2016 VA examination reveals the examiner's assessment that psychiatric symptoms would preclude gainful employment. Specifically, depressed mood, irritability, social isolation, attention/concentration, forgetfulness, chronic sleep impairment, decreased motivation and energy, and anxiety would negatively impact his ability to find and maintain employment.

There are numerous VA outpatient treatment and counseling notes throughout the period on appeal. These findings are often repeated from one appointment to the next, and they can be summarized by showing ongoing symptoms of depression, anxiety, irritability, and social withdrawal, but also showing that the Veteran was consistently oriented; he consistently denied suicidal ideation or homicidal ideation; he consistently denied hallucinations or delusions; his speech, behavior, grooming, and cognitive abilities were generally within normal limits; and his GAF scores ranged in the 60s. 

As noted, GAF scores are generally not assigned since the removal of this provision from the DSM. However, a GAF score in the range of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). A GAF score in the range of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

After a review of all of the evidence, the criteria for a 100 percent rating have not been met or more nearly approximated than the criteria for a 70 percent rating at any time during period on appeal. The Veteran's psychiatric symptoms have resulted in total occupational impairment as found by the April 2016 examiner. However, while the Veteran's mental/psychiatric symptoms have certainly also caused social impairment, such as irritability and social withdrawal, he has always maintained a significant degree of social functioning as gleaned from examination reports and clinical notes, which describe him as rational, oriented, and able to communicate with healthcare providers, family, and friends. Therefore, he has not had total occupational and social impairment at any time. The GAF scores assigned are also not indicative of total occupational and social impairment, but reflect mild-to-moderate impairment. 

In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time. Accordingly, a rating in excess of 70 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, as service connection is being granted for a left knee disorder, there are no further duties to notify or assist regarding that claim. VA's duty to notify was satisfied by letters in January 2010, September 2010, and September 2012. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The rating issue is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required. The Federal Circuit and the United States Court of Appeals for Veterans Claims (Veterans Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, VA vocational rehabilitation records, records from the Social Security Administration, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained thorough medical examinations and medical opinions where pertinent. The Veteran has disputed the adequacy of the December 2016 opinion regarding CTS, claiming that the opinion does not adequately address his contention that he first experienced symptoms of CTS associated with his sleeping position, which he contends is due to his left shoulder. 

The VA Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service or a service-connected disability would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

Here, not only has the Veteran been inconsistent in describing the onset of CTS symptoms, he has also been inconsistent in describing the mechanism he believes is responsible. He at one point asserted that sleeping on his left side caused left CTS. However, he has CTS in both the left and right upper extremity. He has testified that the right CTS is due to overuse of the right upper extremity to compensate for his left shoulder disability. It would appear that the only evidence that the Veteran's claimed bilateral CTS is related to his service-connected left shoulder disability consists of conclusory generalized lay statements which are unsupported by even speculative medical evidence. Accordingly, the Board finds that referral for a VA medical examination is not warranted.

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by obtaining records from the Social Security Administration, and the Veteran's vocational rehabilitation records, and by obtaining medical opinions regarding the service connection claims. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2017). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 
Department of Veterans Affairs


